UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1507



MARK K. HOBRATSCHK,

                                              Plaintiff - Appellant,


          versus


FREDERICK T. SPAHR, an Individual; AMERICAN
SPEECH-LANGUAGE   HEARING   ASSOCIATION,  a
National Trade Association;

                                           Defendants - Appellees,


ARLENE PIETRANTON,

                                      Counter Claimant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Benson Everett Legg, Chief District Judge.
(CA-03-47-BEL)


Submitted:   November 17, 2005       Decided:   November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Mark K. Hobratschk, Appellant Pro Se. Diane L. Prucino, Susan
Wallis Pangborn, KILPATRICK STOCKTON, LLP, Atlanta, Georgia;
Neil I. Levy, KILPATRICK STOCKTON, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Mark Hobratschk appeals from the district court’s order,

which    inter    alia   granted      summary       judgment   on    Defendants’

counterclaim for trademark infringement of their federal trademarks

“American      Speech-Language       Hearing    Association”        and    “ASHA.”

Hobratschk     also   appeals      from   the   district   court’s        award   of

attorney’s fees to Defendants.            The amount of the award is still

pending in district court. We affirm the grant of summary judgment

and dismiss the appeal from the fee award as interlocutory.

              The district court found that Hobratschk did not oppose

Defendants’ motion for summary judgment on the infringement claims

described above.      In support of his assertion that he previously

argued that the marks were generic and, thus, not entitled to

trademark protection, Hobratschk cites to a portion of his brief in

opposition to Defendants’ motion for summary judgment.                However, a

review of the page referenced shows that the word “generic” is

never used and that the argument does not even concern either of

the trademarks at issue in this appeal.               Rather, on the page in

question, Hobratschk proffers argument that he did not infringe on

ASHA’s logo trademark.        Thus, the district court did not err in

finding the claim unopposed. Because Hobratschk fails to offer any

exceptional circumstances requiring review of a claim not raised

below,   we    find   that   the    claim     was   waived.     See       Brickwood




                                      - 3 -
Contractors, Inc. v. Datanet Eng’g, Inc., 369 F.3d 385, 390 (4th

Cir. 2004); Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

           Hobratschk also challenges the district court’s award of

attorney’s fees.    However, the amount of the fee award has not yet

been determined.     A judgment awarding an unspecified amount of

attorney’s fees is interlocutory in nature.        Polonski v. Trump Taj

Mahal, 137 F.3d 139, 144 (3d Cir. 1998); Deloach v. Delchamps,

Inc., 897 F.2d 816, 826 (5th Cir. 1990).           Thus, we dismiss the

appeal of this portion of the district court’s order for lack of

jurisdiction.

           Based on the foregoing, we affirm the district court’s

grant of summary judgment on Defendants’ counterclaim and dismiss

the appeal from the award of attorney’s fees.            We dispense with

oral   argument,   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                   - 4 -